           Case 2:19-mj-10430-RBM Document 7 Filed 08/27/19 PageID.9 Page 1 of 1

AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.l Hearings (Complaint or Indictment)


                                       UNITED STATES DISTRICT Co
                                                                        for the                                  AUG 2. 7 2019
                                                         Southern District of California
                                                                                                     CLe~K us l)tSlRIC r COURT
                 United States of America                                  )                     SOUTHERN OISTHtCT OF CALIFORNIA
                                                                                                 BY                         DEPUTY
                                v.                                         )      Case No. 19MJ10430
                                                                           )
                                                                           )
                     Robert A. Peebles,                                    )      Charging District's Case No.
                           Defendant                                       )


                                                WAIYER OF RULE 5 & 5.1 HEARINGS
                                                          (Complaint or Indictment)

         I understand that I have been charged in another district, the (name of other court)            Western District of Missouri

         I have been informed of the charges and of my rights to:
         (1)        retain counsel or request the assignment of counsel ifl am unable to retain counsel;
         (2)       an identity hearing to determine whether I am the person named in the charges;
         (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
         (4)       a preliminary hearing within 14 days of my first apl?earance if I am in custody and 21 days otherwise -
                   unless I am mdicted- to determine whether there 1s probable cause to believe that an offense has
                   been committed;
         (5)       a hearing on any motion by the government for detention;
         (6)       request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

         I agree to waive my right(s) to:
          r         an identity hearing and production of the warrant.
          r         a preliminary hearing.
          r         a detention hearing.
          D(.       an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                    be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                    by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.




                                                            u
                                                            f       \
